On Rehearing
BOLIN, Judge.
This rehearing was granted principally to consider the wife’s motion to remand the case to the district court for the introduction of additional evidence. Mrs. Powell contends the present record is totally inadequate for the proper determination of the circumstances of her employment and the true financial condition of both parties. In other words, she claims it was necessary for her to work in order to support the family and additional evidence would show her employment was neither degrading nor improper.
By our original opinion we intended to hold that, under the facts as shown, the husband was justified in leaving his wife for her refusal to quit working. Certainly there are some circumstances which would justify a wife working whether her husband approved or not. As the case was not contested and the only witness to testify was the wife, we feel the motion to remand has merit and the case should be remanded for the introduction of any and all evidence relevant to the issues. Accordingly, it is ordered that the judgment appealed from be annulled and set aside and the case be remanded for further proceedings not inconsistent with law or this opinion, assessment of all costs to await the final determination of the case.
Remanded.